DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
This action is in response to the reply filed 7/29/2021. The allowed claims are 21, 22 and 28. The closest prior art of record is USP 4,646,822  to Voggenreiter et al. in view of USP 4,450,903 to Butt, US Patent Application Publication 2017/0276414 to Higashiue. The following is an examiner’s statement of reasons for allowance: 
The following is a statement of reasons for the indication of allowable subject matter:
The Prior art of record does not teach or fairly discloses a mixer device in a heat exchange with openings that comprise openings that are frustoconical in form The prior art of Voggenreiter and Butt(‘903) do not explicitly disclose that the first portion is frustoconical in shape as Voggenreiter only genially discloses that the first portion (at 115a) and  Butt(‘903) discloses a groove (22) as the first portion which cannot be frustoconical. While prior art such a Higashiue teaches tapered openings for distributors for heat exchangers the fluid flows into individual tubes rather than for mixing within a channel of a plate heat exchanger in the manner claimed. As such claims 21 and 28 provide grounds for allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847.  The examiner can normally be reached on Monday-Thursday 6-3 EST and alternating Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763